PER CURIAM
Defendant was convicted of disorderly conduct under ORS 166.025(l)(b) for creating “unreasonable noise” in the Lincoln County courthouse near the trial court administrator’s office. On appeal, she argues that the evidence was legally insufficient to prove that her speech was unreasonable based on its volume, duration, and location, as required under our case law. See State v. Rich, 218 Or App 642, 647, 180 P3d 744 (2008) (holding that ORS 166.025(1)(b) is “a classic time, place, or manner law,” and that, “[i]f the regulated noise happens to be speech, then enforcement is unconstitutional only if the enforcement is directed toward the speech’s content and not its noncom-municative elements”). The state concedes that the evidence is legally insufficient to satisfy the standard articulated in Rich, and that the conviction must be reversed. We agree, accept the state’s concession, and reverse the conviction.
Conviction for disorderly conduct reversed; otherwise affirmed.